Citation Nr: 1400258	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  12-10 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression and anxiety.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression and anxiety.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel







INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967, and from April 1973 to January 1975.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression and anxiety, is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision in December 2007 denied service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).  The Veteran did not perfect an appeal as to that determination. 

2.  Evidence received since the December 2007 final rating decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder. 


CONCLUSION OF LAW

New and material evidence has been submitted since the December 2007 rating decision, and the Veteran's claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression and anxiety, is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by reopening the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412   (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Initially, the Board notes that the Veteran's claim for service connection for PTSD was previously denied by way of October 2006 and December 2007 rating decisions, which found that the Veteran did not meet the diagnostic criteria for PTSD, and also found that any other present psychiatric disorder was not causally connected to service.  The Veteran did file a notice of disagreement with the December 2007 rating decision, after which a statement of the case was issued in September 2009.  The Veteran, however, did not file a VA Form 9, or any other statement which may be construed as a substantive appeal, following the September 2009 statement of the case.  Thus, the appeal of the December 2007 rating decision was not perfected and is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  The Veteran filed this claim to reopen the previously denied issue in March 2011.

According to the United States Court of Appeals for Veterans Claims (Court), the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the Court held that the focus of VA's analysis when determining if a claim is independent must be whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  In this case, the Veteran was specifically denied service connection for both PTSD and other psychiatric disability in the prior final rating decisions.  The present claim continues to be a claim for both PTSD, as well as the depression and anxiety otherwise shown in the medical records.  Thus, it must be considered a claim to reopen a previously denied claim.  It is recharacterized as such, as well as recharacterized in accordance with Clemons, as a claim to reopen service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

The evidence that was of record at the time of the December 2007 rating decision consisted of the Veteran's service treatment records, private records from the Clay County Medical Center, VA outpatient treatment records dated between 2002 and 2007, and a VA examination reported dated in September 2006.  These records show the Veteran's treatment related to depression and anxiety, and include a VA opinion that he does not meet the criteria for PTSD and that his symptoms are indicative of dysthymic disorder and depression.  The RO found that the evidence of record fails to show a clinical diagnosis of PTSD, and that there are no complaints of, treatment for, or diagnosis of any psychiatric disorder, of any nature, in the Veteran's service treatment record, or evidence of a psychosis manifesting to a compensable degree within one year of his separation from service.  For these reasons, the RO denied the claim.  

Evidence added to the record since December 2007 consists of ongoing VA and non-VA treatment records, an additional VA examination report, as well as the Veteran's lay statements.  

In December 2008, the Veteran's treatment provider submitted a statement confirming that the Veteran had treated for anxiety and depression for "many years."  The statement suggested that the Veteran has PTSD "related to his miliary service."  Although there is no suggestion that the PTSD noted is a diagnosis made utilizing the criteria required by VA regulation, there is clearly a statement in this document suggesting ongoing treatment for anxiety and depression and an opinion that the Veteran's condition is related to his military service.  

The Veteran underwent VA examination in October 2010, at which time it was determined that he does not meet the criteria for a PTSD diagnosis, but that he does have depression and dysthymic disorder.  The examiner, however, concluded that the Veteran's diagnosis of dysthymic disorder is less likely as not "caused by or a result of combat related stressors - not service related."  No rationale was provided for this opinion.

The Board finds that the Veteran's private physician's suggestion of a relationship between ongoing depression and military service, and the VA examiner's confirmation of a diagnosis of dysthymic disorder, are both new and material evidence sufficient to reopen his claim of entitlement to service connection for an acquired psychiatric disorder.  Each of these is new in that they were not previously submitted to VA for consideration.  Further, the new evidence is material because it relates to unestablished facts necessary to substantiate the claim, especially when considered contemporaneously to the evidence already of record.  Specifically, the Veteran's statements at the time of his October 2006 VA examination include recollections of traumatic experiences in service, including seeing airplanes shot down and being involved in search and recovery missions.  The Board recognizes that, for purposes of reopening the Veteran's claim, his lay statements which contend that there is a correlation in between his depression and his experiences in service, as well as the private opinion, serve as credible evidence, in this case suggesting the existence of a causal connection between the current diagnosis and the Veteran's service.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of the evidence is presumed). 

The basis of the prior denial was that there was no evidence of existence of a diagnosis of PTSD, or a causal connection between any other psychiatric disorder and the Veteran's service.  Because the new evidence confirms a current diagnosis of dysthymic disorder, and also suggests a potential for causal connection between the current disorder and the Veteran's reported in-service experiences, the Board finds the evidence submitted since the December 2007 rating decision to be both new and material.  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for an acquired psychiatric disorder.  In determining that the evidence submitted since the December 2007 rating decision was both new and material, the Board took cognizance of whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, depression and anxiety, is reopened and, to this extent only, the appeal is granted.



REMAND

At the time of the Veteran's October 2010 VA examination, the examiner confirmed the appropriate diagnosis as dysthymic disorder and made the statement, the Veteran's "depressive condition is not due to the fear of hostile military activity while on" active duty.  Later in the report, the examiner explained why a diagnosis of PTSD is not appropriate and concluded that the Veteran's dysthymic disorder is less likely as not caused by or a result of combat related stressors and that it is "not service related."  This VA examiner gave no rationale for the negative nexus opinion.  In order for a VA examination to be considered adequate, the articulated reasoning must demonstrate that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  No such analysis took place in this case.  Further, the VA examiner failed to discuss the Veteran's statements in relation to his history.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  Finally, the opinions of the private treatment providers suggesting that a causal connection does exist between the Veteran's psychiatric disorder and his active service were not addressed by the VA examiner.  Accordingly, the VA examiner's opinion was based on an inaccurate factual premise.  Accordingly, this opinion must be rejected.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).    

For these reasons, the October 2010 VA examination report is inadequate.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  This matter must be remanded in order to afford the Veteran a new VA examination.

On remand, another attempt at obtaining the Veteran's Social Security Administration (SSA) records should be conducted.  At the time of his September 2006 VA examination, the Veteran reported that he draws benefits from SSA for his depression.  The RO did attempt to obtain the SSA records; however, a response in September 2009 shows SSA's determination that there are no medical records for the Veteran because the Veteran "did not file for disability benefits."  However, the Veteran submitted a statement from SSA dated in February 2011, which confirms that the did become entitled to SSA benefits in April 1997 "due to affective/mood disorders," and that he received benefits until his retirement.  Thus, there appears to have been an error in the SSA's September 2009 statement that the Veteran "did not file for disability benefits."  For this reason, another attempt should be made to obtain the SSA medical records for the Veteran for the time period during which he received benefits.  38 C.F.R. § 3.159(c)(2) (2013).

Finally, the most recent VA treatment records in the claims file are dated in March 2011 from the Lexington VA healthcare system.  On remand, ongoing relevant treatment records should be obtained and associated with the record.  Id.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all healthcare providers who have evaluated or treated him for psychiatric disability.  The RO must attempt to procure copies of all records which have not previously been obtained, to include all identified private records, as well as all VA medical records since March 2011.  The RO must also again attempt to procure the Veteran's SSA medical records in light of the February 2011 SSA confirmation of receipt of benefits.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond. 

2.  The Veteran must be afforded a VA examination to determine the etiology of any current psychiatric disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, and consideration of the December 2008 private opinion related to the connection between the Veteran's psychiatric disorder and his military service, the examiner must provide an opinion as to whether any current psychiatric disorder was caused or aggravated by his military service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

4.  After the above development has been completed, the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD, depression and anxiety, must be readjudicated.  If the claim on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


